 

Supreme Tuurt of Talifnrnia

JOHGE E. NAVARRETE
G/er'l’ and E`\~€r:.'tiw ()jj(ii‘¢#r aff/re S:¢rprer)m Cr)u.r't

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIF()RNIA

ADITYA VIJA Y KAMDAR

 

], JORGE E. NA VARRETE, Clerk/Executive Ojj‘icer of the Supreine Court of the State of
Caiyfornia, do hereby certi]j) that ADITYA VIJAYKAMDAR, #3245 6 7, was on the 21 st day
ofDecember 2018, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing

Witness my hand and the seal of the court
on the 14th day of.]anuary 2019.

JORGE E. NAVARRETE
Clerk/Executive Oj‘icer of the Snpre)ne Court

C. WUSenior Deputy Cier/c

